tax_exempt_and_government_entities_division number release date uil redaction legend o organization department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny date date taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district columbia dear this is a final adverse determination_letter as to o’s exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons has not established that it is operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 o has failed to comply with the reporting requirements of internal_revenue_code sec_6001 and sec_6033 based upon these reasons we are revoking status effective date c tax exempt contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending date and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer_advocate services taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely yours marsha a ramirez director eo examinations department of the treasury internal_revenue_service n los angeles street ms los angeles ca tax_exempt_and_government_entities_division taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please cail the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo e xaminations enclosures publication publication report of examination letter catalog number 34809f form 886-a explanation of items schedule or exhibit no name of taxpayer o year ended issue to determine whether o requirements of sec_501 facts is in compliance with the record keeping and reporting o was recognized by the internal_revenue_service as a tax exempt_organization under c of the internal_revenue_code in february the organization operates group residential homes for adolescent boys the homes provide accommodations for six children and office space the organization provide sec_24 hour supervision for the children the organization has three shifts for workers daytime evening graveyard the workers provide meals supervision make sure that the children do their daily chores homework etc a the organization hires counselors for the children as a requirement by social services b the department of child protective services established guidelines and rules under a program statement that applies strict guidelines that the group home must meet in order to receive placement referrals od founded the organization and she was the sole officer of the organization od was in charge of the operational and financial activities of the organization she opened the mail made deposits and issued checks for expense payments she provided a summary of all information to the accountant to prepare the financial statements examination was initiated in date a contact letter was sent to the organization at the last_known_address the last_known_address is for the s no response was received from the contact letter same building as the s it was discovered that the o and od worked at the same address in the the organization has not filed the forms since on date the form_990 for was secured along with payroll returns the supporting documentation included two sets of financial statements one report was an annual report and the other statements were month to month financial reports the year end amounts for the two statements did not reconcile to each other a request was made for support documentation which included a reconciliation work paper that would explain the discrepancy between the books and the return in addition a request was made for an explanation as to why the organization had two sets of books that did not reconcile to each other since that time the organization has failed to cooperate with requests for documentation including the documents that were requested with the initial contact letter in order to conduct and complete the examination several department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer o year ended attempts were made to secure subsequent year returns and supporting documentation no returns or documents have been provided when the form sec_941s were secured and processed tax was assessed and a revenue_officer became involved with the collection_of_taxes the ro began working on securing and collecting the delinquent 941s and taxes delinquent payroll_taxes have been assessed since with an assessment totaling dollar_figure the delinquent taxes levies were being attached for a summons was issued on date by an sbse revenue_agent the ra stated that he was not able to locate od president at her residence or at the office she works from at s he served the summons to her secretary the organization’s representative requested an extension of time to respond to the summons because od was in the hospital scheduled for surgery additional time was permitted allowing more than days extension the representative requested more time to respond because od was still in the hospital a second representative an enrolled_agent called on date requesting additional time to respond to the summons she stated that it appeared that the organization was trying to cooperate because they hired her to help them get their books in order additional time was allowed until date there were no documents received by date on date the enrolled_agent left a voice mail message stating that the original representative was still looking in boxes for the requested documentation but had mailed a copy of the form_990 for to me as of date no returns or supporting documentation has been received revenue_agent called the enrolled_agent to discuss the case status on date she stated that od had passed away on and the organization had filed bankruptcy protection on sheindicated that she is no longer representing the organization and faxed over copy of bankruptcy documents and a certificate of vital record for od the organization and s had closed their operations and filed bankruptcy protection an attorney represented the organization to file the bankruptcy on and signed the bankruptcy documents as an authorized agent applicable legal principles sec_501 provides exemption from federal_income_tax to corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private shareholder or department of the treasury - internal_revenue_service form 886-a explanation of items schedule or exhibit no form 886-a name of taxpayer o year ended individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_6001 provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe reg sec_1_6001-1 states in part any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information reg sec_1_6001-1 further addresses exempt_organizations stating in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through -3 reg sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at ail times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 states except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe - reg sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer o year ended revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status government’s position in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax it is the irs's position that o has failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code the organization has failed to cooperate by providing books records or substantiation that would be sufficient to show the items of gross_income receipts and disbursements therefore the organization has not established that its operations meet the criteria as a public charity under sec_509 and sec_170 the organization has failed to establish exempt status under sec_501 conclusion o has not met the requirements to qualify for tax exempt status under c of the internal_revenue_code o has not complied with the irs’ requests for information to determine if it is still qualified for tax exempt status under c of the code therefore o's exempt status is revoked effective date form_1120 should be filed for the tax periods since year and years after department of the treasury - internal_revenue_service form 886-a
